Name: Commission Regulation (EEC) No 345/85 of 8 February 1985 amending Regulation (EEC) No 239/85 on the supply of rice for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/14 Official Journal of the European Communities 9 . 2 . 85 COMMISSION REGULATION (EEC) No 345/85 of 8 February 1985 amending Regulation (EEC) No 239/85 on the supply of rice for non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for . Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (4), Whereas Commission Regulation (EEC) No 239/85 of 29 January 1985 on the supply of rice for non-govern ­ mental organizations (NGO) as food aid (6) opened a tendering procedure for the supply of 565 tonnes of fully milled round-grain rice ; whereas, at the request of the recipient, the shipment period and conse ­ quently also the deadline for the submission of tenders should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Points 15 and 16 of the Annex to Regulation (EEC) No 239/85 are replaced by the following : ' 15 . Deadline for the submission of tenders : 12 noon on 4 March 1985 16 . Shipment period : A. 220 tonnes  1 to 31 July 1985 B. 345 tonnes  1 to 31 May 1985'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p . 13 . 0 OJ No L 281 , 1 . 11 . 1975, p . 89 . (+) OJ No L 352, 14. 12 . 1982, p. 1 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . (6 )) OJ No L 26, 31 . 1 . 1985, p. 27 .